In a writ of error, Banks moved that the writ bore teste 21 July, and the return Tres Trin. Thus, the teste was after the term, and this was alleged for error. The court agreed that if it is alleged for error in the record, it is error.
But JONES, J., said that the court is not obliged to take notice of it, as Trinity term may possibly be on 21 July.
DODERIDGE, J. Original processes may bear teste out of term, because they issue out of Chancery, which is always open. But judicial processes issue out of other courts, which are open in term time only, therefore they ought to bear date in term time. Postea, p. 713.